The record having been perfected, the appeal is reinstated and the case considered on its merits.
It appears that appellant has been several times convicted in the county court of Hopkins County of a misdemeanor. On the allegation that these convictions were void for the reason that the county court was not in session, but its terms had ended on the dates the judgments of conviction were rendered, appellant was awarded a writ of habeas corpus. After a hearing under the writ an order was entered by the district judge remanding appellant to the custody of the sheriff.
It appears from the record that one of said convictions occurred on the 9th of January, 1937. An examination of the orders of the commissioners' court fixing the terms of the county court discloses that there was a regular term of the court beginning on the first Monday in January and continuing *Page 418 
for three weeks. See Ex parte Farence Jones, Opinion No. 19,369 (page 402 of this volume), this day delivered. Hence it appears that appellant's conviction was during a regular term of the court. We do not mention the dates of the other convictions as it appears that appellant has been properly remanded to the custody of the sheriff under a capias pro fine issued on the judgment of conviction entered January 9, 1937.
The judgment remanding appellant is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.